Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 1, 2020 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-5, 7-9, 12 and 14 are currently pending. Claims 1, 4, 9 and 14 have been amended by Applicants’ amendment filed 11-01-2021. Claim 10 has been canceled by Applicants’ amendment filed 11-01-2021. No claims have been added by Applicants’ amendment filed 11-01-2021.

Applicant's election without traverse of Group I, claims 1-14 directed to a method for fabricating a lipid structure array, and an election of the following Species without traverse:
Species (A): wherein introduction of the lipid solution comprises introducing the lipid solution into the microwells and removing the lipid solution remaining outside the microwells (claim 6),
Species (B): wherein the microwells have an aspect ratio (depth/diameter) ranging from 0.2 to 10.0 (claims 11), and
Species (C): wherein the three-dimensional structures are tubular structures (claim 13), in the reply filed on February 26, 2020 was previously acknowledged.  



Claims 5, 10 and 14 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.

The restriction requirement was deemed proper and was therefore made FINAL.

The claims will be examined insofar as they read on the elected species.
.
Therefore, claims 1-4, 7-9 and 12 are under consideration to which the following grounds of rejection are applicable. 

Declaration
The examiner acknowledges receiving an executed Declaration under 37 C.F.R. § 1.132 signed by Tae Song Kim on October 29, 2021 (hereinafter the “Kim decl.”), and filed on November 1, 2021.

Priority
The present application filed April 17, 2018 claims the benefit of Republic of Korea Patent Application 10-2017-0110796, filed August 31, 2017.

Receipt was previously acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).


Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application KR10-2017-0110796, filed August 31, 2017; and the as-filed Specification, filed April 17, 2018 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 1 does not have support for; “a lipid solution comprising at least one lipid” (e.g., a lipid solution comprising a single lipid). Therefore, the priority date for the presently claimed invention is November 1, 2021, the filing date of the amended claims for US Patent Application 15/954,858. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claim 1 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed November 1, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Objection
	The objection to claim 1 is withdrawn due to Applicants’ amendment of the claims to spell out the abbreviations in the first encounter of the claims, in the reply filed 11-01-2021.

Claim Rejections - 35 USC § 103
The rejection of claims 1-4, 7-9 and 12 is withdrawn under 35 U.S.C. 103 as being unpatentable 
over Lee et al. (NPG Asia Materials, 2015, 7, 1-9) in view of Liu et al. (Journal of the American Chemical Society, 2002, 124(21), 1-6) as evidenced by Diguet et al. (Small, 2009, 5(14), 1661-1666; of record); and Hohnel et al. (US Patent Application Publication No. 20180264465, published September 20, 2018; effective filing date December 22, 2014); and Meyer et al. (International Journal of Pharmaceutics, 2015, 496, 75-85); and Hillman et al. (EP0048194, published March 24, 1982); and Dittrich et al. (Lab Chip, 2006, 6, 488-493); and Falcon (Fisher Scientific, 2015, 1-70).
 	The combined references do not specifically exemplify the recited ranges of depth and diameter as recited in claim 1.
	In view of the withdrawn rejection, Applicant’s argument is rendered moot.


Maintained Objections/Rejections
Claim Interpretation: the term “disposing a microwell array comprised of a plurality of microwells in a surface of the substrate” in claim 1 to refer to placing a microwell array onto, or within, the surface of a substrate (e.g., device, holder, benchtop, floor, etc.) and/or to refer to an array of microwells in a substrate surface.
The term “spinning the microwell array” is interpreted to refer to any form of “spinning” at any speed and by any means such as, for example, physically turning the substrate comprising the microwell array on the benchtop, extruding, to draw out and twist, spinning in a centrifuge platform, rotating an analytical platform (e.g., a mass spectrometer platform, a liquid chromatography platform, etc.), rotating the substrate within an optical field, spin coating, etc. 
	The term “tubular shape” is interpreted to refer to any structure where the 3-dimensional lipid structures have a length, depth and a width, which can be open-ended and/or closed-ended.
The term “dropping” in claim 4 is interpreted to refer to any method of “dropping” the buffer solution and/or the lipid solution such as, for example, printing, spraying, dragging, depositing, pipetting, 

	The term “pitch” in claim 12 is interpreted to refer to the distance between wells.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-4, 7-9 and 12 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
	Claim 1 is indefinite for the recitation of the term “speed effective” in line 11 because it is unclear what speed is effective to dispose the lipid solution into each microwell, and whether the effective speed depends on the identity of the solvent (e.g., water, DMF, DMSO, buffer, hexane, etc.); the substrate material (e.g., metals such as gold or titanium, polymers, diblock copolymer, plastic, glass, quartz, etc.); surface microstructure (e.g., pitted, smooth, porous, etc.); the size of interstitial regions on the substrate; the device used to dispose the lipid solution into each microwell (e.g., rotary table, centrifuge, physically turning, vortexing, etc.); the diameter and/or depth of the microwells; the particular lipid or lipid mixture in the lipid solution; time and/or experimental limitations on the speed of deposition (e.g., avoidance of splashing or bumping, etc.); and/or any combination thereof, such that it is unclear how one of skill in the art would recognize what speed is an “speed effective” to dispose the lipid solution into each microwell and, thus, the metes and bounds of the claim cannot be determined.
	Claim 1 is indefinite for the recitation of the term “hydrate each dried lipid layer” in line 21 because it is unclear how introducing a buffer solution onto the surface of a substrate (e.g., buffer not introduced into a well) that does not contain any lipid solution due to removal as recited in step (c) is able to hydrate a dried lipid layer contained within a microwell as recited in step (d) and, thus, the metes and bounds of the claim cannot be determined.
	Claim 1 is indefinite for the recitation of the term “a respective three-dimension lipid structure of said lipid structure array” in lines 21-23 because it is unclear as to the meaning of the term “a respective three-dimension lipid structure of said lipid structure array”, or to what the term refers; and whether the term refers to a three-dimensional lipid structure in each microwell of the microwell array, or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.



New Objections/Rejections
Notice of Non-Compliant Amendment (37 CFR 1.121)
The amendment to the claims filed on November 1, 2021 does not comply with the requirements of 37 CFR 1.121(c) because the text of amended claim 35 are not submitted with markings to indicate the 
Amendments to the claims filed on or after 03-10-2011 must comply with 37 CFR 1.121(c), which states:

(c)(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn - currently amended.” 

	Specifically, instant claim 1 recites “a diameter ranging from 6 to 12 micrometers” and “an aspect ratio of depth to diameter ranging from 2.4 to 4.0, which provides a depth ranging from 14.4 to 48 micrometers” in lines 6-8, wherein instant claim 1 contains bolded words, as well as, underlining. 
	To be fully responsible, Applicant is required to comply with the Notice of Non-Compliant Amendment (37 CFR 1.121). In the interests of compact prosecution, an action on the merits has been prepared. However, future amendments must comply with 37 CFR 1.121(c) in order to avoid a notice of non-compliant amendment.

Claim Objection
Claims 1-4, 7-9 and 12 are objected to because of the following informalities: a clean copy of the claims is requested because Applicant has made a multitude of changes to the claims resulting in 

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-9 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.

Applicant points to page 11, lines 22-27 for support in the instant as-filed Specification. Upon review of the instant as-filed Specification, support was not found for the lipid solution instant claim 1. The instant as-filed Specification, filed April 17, 2018 recites: “introducing a lipid solution into the microwells and drying the microwell array to form lipid layers” (pg. 4, line 14); “the lipids are preferably present at a concentration ranging from 1 to 50 nM in the lipid solution” (pg. 4, lines 19-20); “the lipid solution may be a solution of lipids in a solvent” (pg. 8, line 27); “the lipids solution 21 is a solution including lipids” (pg. 10, lines 28-29); and “preferably from 0.3 to 1.0 mol %, based on the total moles of all lipids in the lipid solution 21” (pg. 11, lines 14-15). Thus, there is no corresponding teaching regarding of a lipid solution comprising only one lipid the instant as-filed Specification.
A claim by claim analysis and for independent claim 1, and a method step by method step analysis regarding where support can be found in the originally filed specification is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
Claims 2-4, 7-9 and 12 will remain rejected until Applicant cancels all new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(1)	Claims 1-4, 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Lab Chip, 2016, 16, 4732; of record) in view of Liu et al. (Journal of the American Chemical Society, 2002, 124(21), 1-6; of record) as evidenced by Diguet et al. (Small, 2009, 5(14), 1661-1666; of record), Sterlitech (Sterlitech, 2020, 1-3; of record); and IARC Monographs (World Health Organization, 2014, 106, 1-120; of record).
Regarding claims 1 (in part), 3, 4, 9 and 12, Park et al. teach an easy and novel method to fabricate selective and vertical lipid tube arrays using template-guided gentle hydration of dried lipid films without any external forces, wherein a lipid solution is drop-dispensed onto a porous membrane and dried to form a lipid film, such that the lipid-coated porous membrane was transferred to a glass substrate by using a UV-cured polymer layer to achieve tight bonding, such that upon swelling with an appropriate buffer, expansion forces due to the osmotic pressure during the gentle hydration process were highly constrained to confined pores, thereby resulting in the nucleation of tube-like lipid structure through the pores (corresponding to lipid array; plurality of microwells; drying to form lipid layers; drop onto a surface; tubular; and dropping a buffer solution to form three-dimensional structures, claims 1, 4 and 13) (Abstract, lines 1-11); wherein it is known that the generation of phospholipid multilayer patterns by phospholipid deposition only inside the holes with high fidelity and control of pattern thickness can be accomplished using a solvent in partial wetting situation such as trichloroethylene as evidenced by Diguet et al. (pg. 1661, col 2, first full paragraph, lines 12-17; and pg. 1662, col 1, first partial paragraph); and that lipids are highly soluble in TCE as evidenced by IARC Monographs (pg. 120, col 2, first full paragraph, lines 1-3). Park et al. teach that the aspect ratio of pores, wherein ARpore is the length/pore diameter produces different shapes of lipid structures including vesicular, oval, and tube-like, were generated (interpreted as an aspect ratio, claim 1) (Abstract, lines 11-12; and pg. 4734, Figure 1). Park et al. teach in Table 1, a pore diameter of 3.0 microns gave a length of 17.9 microns and a diameter of 4.6 microns, and provided 36.4% of lipid tubes; and that tube-like lipid structures were generated with lengths and diameters of 20-30 microns and 2-5 microns respectively, wherein for very small pore diameters of 0.4 microns, slender and longer lipid tubes were generated with a length and diameter of 30-40 microns and ~1 micron, respectively; while a diameter of 8 microns, two or more oval-like lipid structures sprouted (interpreted as encompassing an aspect ratio of 2.4 to 4.0; a sweet spot for tubule formation with a length of 30-40 microns is a diameter of 2-6 microns; and encompassing a diameter ranging from 6-12 microns, and a length 14.4 to 48 microns, claim 1) (pg. 4736, col 2; first partial paragraph; and Table 1). Park et al. teach aspect ratios ARpore of 25, 10, ~3.3, and 1.25, respectively (interpreted as encompassing an aspect ratio of 2.4 to 4.0, claim 1) (pg. 4736, Figure 3). Park et al. teach that lipids included DMPC, DOPS, DOTAP, and DOPC in phosphate buffered saline, wherein the overall procedure for template-guided gentle hydration of the dried lipid film is described in Figure 1, where each ion track-etched porous membrane with a 0.4, 1.0, 3.0 or 8 micron pores was cut to size and placed on bare polydimethyl-siloxane (PDMS) substrate with conformal contact, and a mixture of (8:2 v/v) of DMPC and DOPS with a final concentration of 25 mM was dissolved in methanol (corresponding to a lipid concentration between 1 to 50 mM; and a pitch ranging from 10 to 100 microns, claims 3 and 12) (pg. 4733, col 2, third and fourth full paragraphs), wherein the track-etched porous materials are provided in a range of pore sizes, pore densities, and thicknesses such as 1.0 micron pore size having a density of 2.0 x 107 pores/cm2, and a thickness of 11 microns as evidenced by Sterlitech. Park et al. teach that each of the dissolved lipid solutions was dropped onto the plasma-treated porous membrane and dried at room temperature for 15 min to form the lipid film and, for hydration of the dried lipid film, phosphate buffer saline was carefully drop-dispensed onto the lipid-coated porous membranes (interpreted as drying; and dropping a buffer, claim 1) (pg. 4734, col 1, first Figure 2, a series of variations of lipid material, solvent, and buffer to examine the growth of tube-like lipid structures with a track-etched porous membrane including different hydration buffers such as DI water (corresponding to DI water, claim 9) (pg. 4735, Figure 2). Park et al. teach that the dependence of solvent interaction with lipids is based on the polarity of the solvent, such that when the polarity index is higher such as with methanol than other solvents such as with ethanol or isopropyl alcohol, the lipid in the highly polar solvent (methanol) yielded more completely dissolved lipid solutions (pg. 4735, col 1, last partial paragraph, lines 20-25; and pg. 4735, col 1, first partial paragraph). Park et al. teach that to check whether the remaining solvent in the lipid film affects the formation or not, we compared the lipid films by vacuum drying and observed that there was no significant variation in the formation of lipid structures on hydration (corresponding to removing a lipid solution outside of the wells; and introducing a buffer, claim 1) (pg. 4735, col 1, first partial paragraph, lines 15-19). Park et al. show in Figure 2, a scale bar of 20 microns, which indicates that the series of lipids on the lipid film have a pitch ranging from 10 to 100 microns (interpreted as a pitch of 10-50 microns, claim 12) (pg. 4735, Figure 2).
Park et al. do not specifically exemplify drying at a temperature ranging from -10 to -80C, or a pressure ranging from 1 to 10 mTorr (instant claim 1); a lipid solution comprising trichloroethylene (instant claim 2); a temperature of -20 to -70oC (instant claim 7); or 5 mTorr for at least 6 hours (instant claim 8).
Regarding claims 1 (in part), 2, 7 and 8, Liu et al. teach the cross-linking of supramolecular assemblies of hydrated lipids is an effective method to stabilize these assemblies to disruption by surfactants or aqueous alcohol, wherein heterobifunctional lipids such as Acryl/DePC16,18 and Sorb/DenPC18,21 are examples of a new class of polymerizable lipid designed for the creation of cross-linked lipid structures, such that the robust nature of the cross-linked liposomes was demonstrated by lyophilization of the liposome followed by their essentially complete redispersion in water, wherein there was no major change in the size or structure of the cross-linked liposomes after rehydration of the freeze-dried powder of liposomes, and the rehydrated cross-linked liposomes continued to be resistant to surfactant solubilization (interpreting freeze drying as dried at a temperature of -10 to -70; a pressure from 1 to 10 mTorr (Abstract). Liu et al. teach that large unilamellar bilayer liposomes (LUV) composed of either Acryl/DePC16,18  or Sorb/DenPC18,21 were prepared by the freeze-thaw method (pg. cross-linked liposomes can be successfully lyophilized for storage then rehydrated to recover the liposome (pg. 6040, col 1, last full paragraph, lines 1-3). Liu et al. teach that the lyophilization of conventional liposomes returns the lipids to a dry state, such that hydration of these lipids normally yields the thermodynamically preferred lamellar phase, where reformation of unilamellar liposomes from the lamellar phase requires the application of energy such as via sonication or extrusion, however, spontaneous liposome formation from the lamellar phases is known to occur upon hydration of the dried lipid films (pg. 6041, col 1, first full paragraph). Liu et al. teach that the storage of liposomes by lyophilization has been examined from a pharmaceutical and biological perspective, such that if rehydration and recovery of the liposomes is possible, this increases the usefulness of liposomes as drug carriers, since freeze- drying can increase the shelf life of the liposomes, wherein liposomes are freeze-dried under high vacuum for at least 4 hours (interpreted as encompassing 1 to 10 mTorr for 5 to 20 hours; and -10 to -80C, claims 1, 7 and 8) (pg. 6041, col 1, second full paragraph, lines 1-6).
Although the combined references of Park et al. and Liu et al. do not specifically teach a lipid solution comprising trichloroethylene, Park et al. do teach that a lipid solution is drop-dispensed onto a porous membrane and dried to form a lipid film and hydrated to form tubular lipid structures; and that when the polarity index is higher than other solvents such as with ethanol or isopropyl alcohol, the lipid in the highly polar solvent such as methanol yielded more completely dissolved lipid solutions, wherein it is known that phospholipid multilayer patterns are generated by phospholipid deposition only inside the holes with high fidelity and control of pattern thickness using a solvent in partial wetting situation such as trichloroethylene as evidenced by Diguet et al., and that lipids are highly soluble in TCE as evidenced by IARC Monographs; while Liu et al. teach the formation of liposomes followed by freeze-drying and rehydration, such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that lipids can be effectively dissolved in a solvent to form lipid solutions that can be drop-dispensed with high fidelity and control onto a substrate surface including a porous membrane using a solvent such as trichloroethylene.
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of creating cross-linked liposomes as exemplified by Liu et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of selective and vertical microfabrication of lipid tubule arrays as disclosed by Park et al. to include the method of drying liposomes by lyophilization as taught by Liu et al with a reasonable expectation of success in drying tubule arrays on a glass substrate for storage and later rehydration; to increase the shelf life of lipid tubule arrays; and/or to stabilize cross-linked liposomes that are resistant to surfactant solubilization or disruption. Moreover, it would have been prima facie obvious to modify the tubule arrays as exemplified by Park et al. to include the cross-linked lipids such as Acryl/DePC16,18  or Sorb/DenPC18,21 as disclosed by Liu et al. with a reasonable expectation of success in fabricating addressable and engineered lipid tube arrays that can be stabilized and lyophilized for storage and rehydration to recover the liposome array.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.



(2)	Claims 1-4, 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Republic of Korea Patent Application 10-2014-0129884, published April 11, 2016; and English Translation of Republic of Korea Patent Application 10-2014-0129884, published April 11, 2016) in view of Liu et al. (Journal of the American Chemical Society, 2002, 124(21), 1-6; of record) as evidenced by 
Regarding claims 1-4, 7-9 and 12, Kim et al. teach manufacturing method of the tube type lipid membrane, wherein the artificial membrane structure of the thin and long tube type which is formed on the substrate the biological film device including the same by actually using the lipid material is the configuration element of the ciliary (Abstract). Kim et al. teach the invention uses the lipid material and the artificial membrane structure of the thin and long tube type formed on a substrate that can more effectively sense the bio-signal which is the basis causative agent of disease than the double film of the conventional flat type or sphere liposome structure or the lipid membrane having the ciliary shape (paragraph [0018]). Kim et al. teach manufacturing method of the tube type lipid membrane (tubular lipid membrane) comprises the step that positions the porous template (porous template) (interpreted as a lipid structure array) having the hold at the supporter one side and it adheres the lipid film layer of the substrate to the step: bonding layer formed in the substrate one side and preparing for the substrate including the lipid film layer which dries after it adds the lipid solution on the porous template and is formed of removing the supporter of the substrate, and a step of adding buffer to the lipid film layer of the substrate to hydrate it and form the tube type construction (interpreted as preparing the microwell array; disposing the lipid solution on the surface; drying the lipid solution; and hydrating with buffer, claim 1(a), (b), (d) and (e)) (paragraph [0021]). Kim et al. teach that the lipid solution is formed by lipid material dissolved in methanol (interpreted as a lipid solution, and a solvent, claim 1a) (paragraph [0022]); wherein it is known that lipids are highly soluble in TCE as evidenced by IARC Monographs (pg. 120, col 2, first full paragraph, lines 1-3). Kim et al. teach that the hole of the porous template has a thickness within 1 micron-100 micron range, and diameter within 100 nm to 10 micron range (interpreted as encompassing a diameter of 6 to 12 microns, and a depth of 14-48 microns, claim 1a) (paragraph [0030]). Kim et al. teach that the through-hole of the porous template can confirm the tube type construction is protruded to the vertical direction, wherein the tube type structure is a three dimensional shape (interpreted as 3-dimensional, claim 1) (paragraph [0099]). Kim et al. teach in Figures 4, 8 and 10, that step (S100) preparing for the substrate (100) positions the porous template (120) having the hole (121) at the supporter (110) on one side and the substrate (100) including lipid film layer (130) which dries after it adds the lipid solution on the porous template (120) and is formed is prepared for (See, Figure 3) (interpreted as a tubular shape on a substrate; drying as encompassing removing lipid solution on the surface; and Figures 8 and 10 encompassing an aspect ratio of 2.4 to 4, and depth ranging from 14.4-48 microns, claim 1) (paragraph [0051], lines 1-5). Figures 4, 8 and 10 are shown below:

    PNG
    media_image1.png
    233
    623
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    401
    616
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    280
    598
    media_image3.png
    Greyscale

               Figure 4                                             Figure 8                                                 Figure 10
Kim et al. teach that the solvent of the lipid solution in which the lipid material is included is not limited, although methanol or ethanol, etc. is dropped to the upper part, which the solvent disappears after about 10 minutes, the substrate (100) in which the lipid film is coated on the surface can be prepared for (interpreted as a solution comprising a solvent; disposing and dropping the solution; and encompassing trichloroethylene, claims 1b, 2 and 4) (paragraph [0051], lines 5-11), wherein it is known that the generation of phospholipid multilayer patterns by phospholipid deposition only inside the holes with high fidelity and control of pattern thickness can be accomplished using a solvent in partial wetting situation such as trichloroethylene as evidenced by Diguet et al. (pg. 1661, col 2, first full paragraph, lines 12-17; and pg. 1662, col 1, first partial paragraph). Kim et al. teach that the method for receiving the lipid film layer and making the lipid structure can use the known various methods such as, for example, to apply coating the lipid film on the solid surface like the glass and add buffer to hydrate the lipid film and make the spherical lipid structure including the giant unilamellar vesicle (GUV) etc. (Walde et al., ChemBioChem, 2010, 11, 845-865; and Jesorka et al., Annu. Rev. Anal. Chem., 2008, 1, 801-832) (interpreted as encompassing disposing the lipid solution and a solvent; encompassing dropping; spinning; lyophilizing; and a concentration of 1-20 mM, claims 1b,1d, 3, 4, 7 and 8) (paragraph [0061]); wherein it is known that amphiphiles have critical micelle concentrations (CMC) of 10-2 to 10-4 M, the CMC of bilayer forming lipids is four to five orders of magnitude smaller (interpreted as a lipid solution is initially dried, either by using an evaporator or by spray drying-lyophilization as evidenced by Jesorka et al. (interpreting lyophilization as freeze drying at -10 to -80C, and 1 to 10 mTorr for 5 to 20 hours; and removing/drying, claim 1) (pg. 802, fourth full paragraph; and pg. 807, third full paragraph, lines 1-3). Kim et al. teach that besides thickness of the porous template (120) and/or its hole (121), size is differentiated and the form of the tube type construction (140) can be controlled (interpreted as a diameter ranging from 6-12 microns, and an aspect ratio of 14.4-48 microns, claim 1) (paragraph [0064]). Kim et al. teach lipid material including DMPCs and DOPSs mixed in a ratio of 8:2 (interpreted as at least one lipid, claim 1) (paragraph [0070]).
Kim et al. do not specifically exemplify drying at a temperature ranging from -10 to -80C, or a pressure ranging from 1 to 10 mTorr (instant claim 1); a lipid solution comprising trichloroethylene (instant claim 2); a temperature of -20 to -70oC (instant claim 7); or 5 mTorr for at least 6 hours (instant claim 8).
Regarding claims 1 (in part), 7 and 8, Liu et al. teach the cross-linking of supramolecular assemblies of hydrated lipids is an effective method to stabilize these assemblies to disruption by surfactants or aqueous alcohol, wherein heterobifunctional lipids such as Acryl/DePC16,18 and Sorb/DenPC18,21 are examples of a new class of polymerizable lipid designed for the creation of cross-linked lipid structures, such that the robust nature of the cross-linked liposomes was demonstrated by lyophilization of the liposome followed by their essentially complete redispersion in water, wherein there was no major change in the size or structure of the cross-linked liposomes after rehydration of the freeze-dried powder of liposomes, and the rehydrated cross-linked liposomes continued to be resistant to surfactant solubilization (interpreting freeze drying as dried at a temperature of -10 to -70; a pressure from 1 to 10 mTorr (Abstract). Liu et al. teach that large unilamellar bilayer liposomes (LUV) composed of either Acryl/DePC16,18  or Sorb/DenPC18,21 were prepared by the freeze-thaw method (pg. 6038, col 1, first full paragraph, lines 1-3). Liu et al. teach that the results indicate that appropriately cross-linked liposomes can be successfully lyophilized for storage then rehydrated to recover the liposome (pg. 6040, col 1, last full paragraph, lines 1-3). Liu et al. teach that the lyophilization of conventional liposomes returns the lipids to a dry state, such that hydration of these lipids normally yields the thermodynamically preferred lamellar phase, where reformation of unilamellar liposomes spontaneous liposome formation from the lamellar phases is known to occur upon hydration of the dried lipid films (pg. 6041, col 1, first full paragraph). Liu et al. teach that the storage of liposomes by lyophilization has been examined from a pharmaceutical and biological perspective, such that if rehydration and recovery of the liposomes is possible, this increases the usefulness of liposomes as drug carriers, since freeze- drying can increase the shelf life of the liposomes, wherein liposomes are freeze-dried under high vacuum for at least 4 hours; samples were vortexed to uniformity, and subjected to freeze-thaw-vortex cycles (interpreted as encompassing 1 to 10 mTorr for 5 to 20 hours; and -10 to -80C; and spinning, claims 1, 7 and 8) (pg. 6041, col 1, second full paragraph). 
Although the combined references of Kim et al. and Liu et al. do not specifically teach a lipid solution comprising trichloroethylene, Kim et al. do teach that lipid material including DMPCs and DOPSs mixed in a ratio of 8:2 to form a lipid solution in a solvent including methanol or ethanol, wherein the lipid solution is placed into a substrate, and dried to form a lipid film and hydrated to form tubular lipid structures, wherein it is known that phospholipid multilayer patterns are generated by phospholipid deposition only inside the holes with high fidelity and control of pattern thickness using a solvent in partial wetting situation such as trichloroethylene as evidenced by Diguet et al., and that lipids are highly soluble in TCE as evidenced by IARC Monographs; while Liu et al. teach the formation of liposomes followed by freeze-drying and rehydration, such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that lipids can be effectively dissolved in a solvent to form lipid solutions that can be drop-dispensed with high fidelity and control onto a substrate surface including a porous membrane using a solvent such as trichloroethylene.
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of creating cross-linked liposomes as exemplified by Liu et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of fabricating lipid tubules in a substrate as disclosed by Kim et al. to include the method of drying liposomes by lyophilization as taught by Liu et al with a reasonable expectation of success in drying tubular lipid membranes on a substrate for storage, rehydration, and use in efficiently sensing biosignals; to increase the shelf life of lipid tubule arrays; and/or to stabilize cross-linked liposomes that are resistant to surfactant solubilization or disruption. Moreover, it would have been prima facie obvious to modify the tubular structures as exemplified by Kim et al. to include the cross-linked lipids such as Acryl/DePC16,18  or Sorb/DenPC18,21 as disclosed by Liu et al. with a reasonable expectation of success in fabricating addressable and engineered tube type lipid membranes that can be stabilized, lyophilized for storage, and rehydrated to recover the tubules for use in effectively sensing bio-signals of disease.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 1-4, 7-9 and 12 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/AMY M BUNKER/
Primary Examiner, Art Unit 1639